Citation Nr: 1108908	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a renal disorder, claimed as secondary to diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

3.  Entitlement to an effective date prior to March 1, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2011 Central Office hearing.  A transcript of this proceeding has been associated with the claims file.

The issue of entitlement to service connection for a renal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision, in pertinent part, denied service connection for diabetes mellitus.  The Veteran was notified of this decision the next month and submitted a notice of disagreement in January 2006, but did not submit a timely substantive appeal.

2.  The evidence received since the October 2005 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The probative evidence of record indicates that the Veteran had active service in the Republic of Vietnam during the Vietnam Era and thus he is presumed to have been exposed to herbicides while on active duty.

4.  The preponderance of the evidence indicates that the Veteran currently has a diagnosis of diabetes mellitus.

5.  In a February 2001 rating decision, the RO granted service connection for PTSD, effective March 1, 1999; the Veteran did not appeal the effective date assigned in that decision.

6.  In October 2007, the Veteran submitted a claim which requested an earlier effective date for entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the October 2005 denial is new and material, and the requirements for reopening the claim for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a) (2010). 

3.  Diabetes mellitus may be presumed to be related to the Veteran's in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  An effective date prior to March 1, 1999, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the Veteran's application to reopen the previously denied service connection claim, and the underlying merits of such claim, the Board notes that the evidence currently of record is sufficient to enable a fully favorable disposition.  As such, further discussion of the VCAA as to these claims is moot.

Concerning the earlier effective date claim, as entitlement to an earlier effective date is the premise of the appeal, it is therefore inherent in the claim that the Veteran had actual knowledge as to what evidence was needed to substantiate the appeal.  Moreover, there is no showing of any outstanding evidence or other deficiency such as to require additional assistance from VA.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An October 2005 rating decision denied a claim for service connection for diabetes mellitus.  The Veteran was notified of the decision the following month.  He submitted a notice of disagreement in January 2006.  However, he did not submit a timely substantive appeal (Form 9) after the July 2006 statement of the case was issued.  Thus, the October 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

The relevant evidence of record at the time of the October 2005 decision included service treatment records, a VA examination report, VA treatment records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of diabetes mellitus, and thus the claim was denied.  

The pertinent evidence added to the record since the October 2005 rating decision consists of post-service treatment records, a VA examination report, VA treatment records, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes VA treatment records reflecting a diagnosis of diabetes, which is controlled by his diet.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for diabetes mellitus is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops Type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

The Board notes at the outset that the Veteran's in-service exposure to herbicides has been conceded, as his DD 214 indicates that he served in the Republic of Vietnam from September 17, 1968, to September 11, 1969.  Accordingly, he is presumed to have been exposed to herbicides.  No evidence of record rebuts such presumption.  

VA treatment records indicate that the Veteran was diagnosed with diabetes mellitus, type II, in June 2005.  More recent VA treatment records dated March 2008 indicate that his diabetes is controlled by diet.  The author of this note was the Veteran's primary care physician, who also initially diagnosed him with diabetes in June 2005.

Thus, the Veteran here is presumed to have been exposed to herbicides and the record indicates a diagnosis of diabetes mellitus, which is on the presumptive list of diseases associated with herbicides under 38 C.F.R. § 3.309(e).  As such, an award of service connection is warranted here.

In reaching the above conclusion, the Board acknowledges a September 2005 VA examination in which the examiner concluded that there was no current evidence of diabetes mellitus.  The Board additionally notes that an October 2008 VA examination, performed by a Physician's Assistant, indicates that the Veteran's glucose levels on record at the Martinsburg VA Medical Center, with the exception of a February 2007 elevated glucose, were below the accepted diabetic levels.  However, to the extent that such evidence indicates the Veteran may not presently have diabetes mellitus, the Board calls attention to McClain v. Nicholson, 21 Vet. App. 319 (2007), in which it was held that as long as a veteran had a diagnosed disability at some point during the pendency of the claim, the service connection requirement of a current disability was satisfied.  

Based on the above, the evidence of record demonstrates a diagnosis of diabetes mellitus by the Veteran's primary care physician which was reiterated over a period of years, to include during the claims period, and in-service exposure to herbicides.  For these reasons, service connection for diabetes mellitus is warranted here.

Earlier Effective Date

The Veteran has appealed the denial of an effective date earlier than March 1, 1999, for the grant of service connection for PTSD.  During his Board hearing in January 2011, he indicated that he sought an earlier effective date for his grant of service connection for PTSD based on the fact that he had a claim for service connection for a nervous condition denied in 1982 (it was actually 1986).  The Veteran contended that the earlier effective date should be based on the fact that the symptomatology considered in the 1986 rating decision was similar to his current PTSD symptomatology.  He additionally indicated that after he received the denial in 1986, he did not pursue the claim again until 1999.

The Veteran submitted a claim of service connection for PTSD that was received at the RO on March 1, 1999.  The Board notes that a claim of service connection for a nervous condition had been denied in a previous final May 1986 rating decision.  In a rating action in February 2001, the RO granted service connection for PTSD, effective January 12, 2000.  The Veteran was informed of the decision and of the right to appeal.  However, he did not timely appeal the effective date assigned and that decision is final.

The Board notes that the Veteran's current effective date of service connection for PTSD was instituted in a September 2008 rating decision, which found that a clear and unmistakable error had been made in the February 2001 rating action.  Thus, the RO in September 2008 established a retroactive increased evaluation of 100 percent for PTSD from March 1, 1999.  There was no subsequent notice of disagreement submitted regarding this decision.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.');  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

Based on the above, the Veteran's challenge to the effective date for the grant of PTSD is barred as a matter of law, except on the basis of CUE, which has already been adjudicated by the RO in the September 2008 rating decision for which no notice of disagreement was received.  See Rudd, supra (free-standing claim for earlier effective dates vitiates the rule of finality); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  In any event, the Veteran here has not raised any contentions as to CUE.

For the above reasons, the claim of entitlement to an earlier effective date for the grant of service connection for PTSD must be denied.  


ORDER

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to herbicides, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to March 1, 1999, for the grant of service connection for PTSD, is denied.


REMAND

The Veteran contends that he has a renal disorder secondary to his now service-connected diabetes mellitus.

In this regard, a January 2009 VA treatment note indicates abnormal kidney function, verified by laboratory testing.  Additionally, the Veteran's list of active problems indicates a diagnosis of diabetes mellitus with renal manifestations in June 2005.  However, VA treatment records dated September 2003 indicate that the Veteran was diagnosed with acute renal failure likely secondary to dehydration, worsened with continued use of Hydrochlorothiazide and iACE.  Other possible causes were connective tissue disease or hepatitis C.  In this regard, the Veteran was denied service connection for hepatitis A, B and C in a February 2001 rating decision.  VA treatment records dated November 1999 indicate that he had been diagnosed with hepatitis B and C in the past but was asymptomatic at that time.

Thus, as the etiology of the Veteran's abnormal kidney function is unclear from the medical information available, the Veteran should be afforded a VA examination to obtain an opinion as to whether he has a renal disorder secondary to his (now) service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

It is also noted that while the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for a renal disorder on a secondary basis.  

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Martinsburg VA Medical Center.

3.  Schedule the Veteran for a VA examination to determine the nature of any renal disorder and to obtain an opinion as to whether such is related to his service-connected diabetes mellitus.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has any chronic renal disorder.  If so, the examiner should opine whether it is at least as likely as not that the Veteran's current renal disorder is causally related to service or is proximately due to or aggravated by the service-connected diabetes mellitus.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefit sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


